Citation Nr: 0102669	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-22 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a left knee disability, to 
include arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel









INTRODUCTION

The veteran had active service in the United States Coast 
Guard from February 1976 to March 1998.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO) which, in pertinent part, denied the 
claim of entitlement to service connection for arthritis of 
the left knee.  The veteran submitted a timely notice of 
disagreement and perfected a substantive appeal.


FINDING OF FACT

The veteran's currently diagnosed left knee disability was 
initially manifested during his period of active service.


CONCLUSION OF LAW

A left knee disability was incurred during the veteran's 
period of active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a left knee disability, to include arthritis.  In essence, he 
contends that the disability had its inception during his 
period of active service.  

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which are generally relevant 
to this case; briefly describe the factual background of the 
claim; and then proceed to analyze the claim and render a 
decision.


Relevant Law and Regulations

Service connection - in general

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. § 1110, 
1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303(a) (2000).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2000).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2000).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (2000).

Duty to assist/standard of review

The Veterans Claims Assistance Act of 2000 provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
further provides that VA may defer providing assistance 
pending the submission by the claimant of essential 
information missing from the application.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, __ (2000) [to be codified at 38 U.S.C.A. 
§ 5103A].   

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 
38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  The 
Board observes in passing that the benefit of the doubt rule 
articulated above has not been substantially altered by the 
Veterans Claims Assistance Act of 2000.

Additional law, regulations and Court decisions will be 
discussed where appropriate below.


Factual background

The veteran's service medical records have been carefully 
reviewed.  A report of medical examination dated in July 1975 
and completed in conjunction with his original enlistment 
reveals that upon clinical evaluation, all pertinent systems 
were normal.  The associated report of medical history 
completed by the veteran at the time of enlistment, also 
dated in July 1975, shows that he indicated he had never had 
"trick" or locked knee, arthritis, or other related 
disorder.

Similarly, a report of medical examination dated in February 
1976 and completed in conjunction with his pre-training 
physical examination reveals that upon clinical evaluation, 
all pertinent systems were normal.  The associated report of 
medical history completed at that time shows that he 
indicated he had never had "trick" or locked knee, 
arthritis, or other related disorder.

Reports of medical examination dated in August 1982 and 
October 1985, and completed in conjunction with re-
enlistment, show that upon clinical evaluation, all pertinent 
systems were normal.  The associated reports of medical 
history show that he indicated he had never had "trick" or 
locked knee, arthritis, or other related disorder.

A chronological record of medical care dated in November 1994 
shows that the veteran presented for treatment of a sore left 
knee.  He reported a 11/2 week history of pain which increased 
with activities.  There was no specific injury reported.  The 
assessment was effusion secondary to internal derangement, 
probably chronic meniscal tear.  A subsequent chronological 
record of medical care dated in November 1994 shows that the 
veteran reported to check the status of an MRI consult for 
left knee effusion.  Physical examination showed numerous 
positive findings including joint line tenderness, increased 
pain with full extension and increased pain with full 
flexion.  The assessment was rule out medial meniscal tear.
 
The report of medical examination dated in February 1997 and 
completed in conjunction with the veteran's retirement 
reveals that upon clinical evaluation, all pertinent systems 
were clinically normal.  The associated report of medical 
history completed at that time shows that he indicated he had 
had swollen or painful joints of the knees and arthritis in 
the knees, but that he had not had "trick" or locked knee.

The veteran underwent a Medical Board in March 1997.  It was 
indicated that he had bilateral knee problems.  Physical 
examination of the left knee was said to be consistent with 
joint line pain with probable medial meniscal tear.  The 
diagnosis was bilateral degenerative disease of the knee.

Subsequent to service, the veteran underwent a VA examination 
in February 1999.  The veteran reported no distinct injuries 
to either knee, but that he had developed peripatellar to 
retropatellar discomfort beginning in the mid to late 1990's.  
He indicated that he had frequent episodes of "catching" 
and swelling following prolonged weight bearing, especially 
on "steel decks aboard ship."  He indicated that he had 
undergone arthroscopic repair of the right knee, but not the 
left.  He indicated various treatment with external supports, 
braces, and anti-inflammatory medications.  He reported 
continued problems with his knees, especially with ladder 
climbing and stair climbing.  He noted parapatellar 
discomfort with walking greater than half a mile or prolonged 
standing.  A focus on the left knee elicited no history of 
true locking or giving way.


Physical examination of the knees showed no deformity, 
discoloration, or edema.  There was diffuse tenderness on the 
right, greater than the left, but not localized to the medial 
or lateral joint lines.  Active range of motion of the knees 
was zero to 140 degrees bilaterally.  Patellofemoral 
compression test was positive on the right, greater than the 
left.  There was no evidence of instability on varus and 
valgus stress testing in zero and 30 degrees of flexion of 
either knee.  Lachman, McMurray and drawer tests were 
negative.  X-rays of the left knee showed no significant 
abnormalities.  The diagnosis was patellofemoral pain 
syndrome of the left knee, mild.


Analysis

Initial matter - duty to assist

Initially, the Board concludes that VA's statutory duty to 
assist the veteran in the development of his claim has been 
satisfied in this case.  The Board is aware of no additional 
evidence which may be pertinent to an informed decision as to 
this issue, and the veteran and his representative have not 
pointed to any such evidence.  The veteran has been accorded 
ample opportunity to present evidence and argument in support 
of his claim.

The Board finds that the RO made all reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim and that no reasonable possibility 
exists that any other assistance would aid in substantiating 
the claim.  See the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C.A. § 5103A).   No further 
development is required in order to comply with VA's duty to 
assist.





Discussion

The veteran alleges that he has a current left knee 
disability which is the result of his period of active 
service.  Review of the veteran's service medical records 
shows that during service, he was indeed treated for pain in 
the left knee, effusion secondary to internal derangement, 
and probably chronic meniscal tear.  

The results of his March 1997 Medical Board demonstrated that 
he had bilateral knee problems, consistent with joint line 
pain with probable medial meniscal tear, and a diagnosis of 
bilateral degenerative disease of the knee was given.

The Board places great weight of probative value on the 
military examiner's conclusion that the veteran had a left 
knee disability, including degenerative disease of the knee 
at the time he was discharged.  

Subsequent to discharge, although the February 1999 VA 
examination did not reveal arthritis of the left knee, it did 
reveal diffuse tenderness, a positive patellofemoral 
compression test, and a diagnosis of mild patellofemoral pain 
syndrome of the left knee.

After having considered all of the evidence of record, the 
Board concludes that the evidence suggests that the veteran 
has a left knee disability that was initially manifested 
during his period of active service and that the medical 
evidence, both during service and recently, supports the 
conclusion that his currently diagnosed patellofemoral pain 
syndrome was of service origin.  There appears to be no 
medical opinion evidence to the contrary.  The Board is of 
the opinion that the evidence is at the very least in 
equipoise.  Thus, the benefit of the doubt rule is for 
application; see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(2000); and entitlement to service connection for a left knee 
disability is granted.


ORDER

Entitlement to service connection for a left knee disability 
is granted.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

